Citation Nr: 0308410	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  00-08 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel





INTRODUCTION

The veteran had a period of service in the National Guard 
from September 1950 to August 1952 and a period of service in 
the Army from August 1952 to August 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision in which the 
RO denied the veteran's claim for an increased rating on 
sinusitis.  Following the issuance of a statement of the case 
by the RO in March 2000, the veteran perfected a timely 
appeal of this determination in April 2000.


FINDING OF FACT

The veteran's sinusitis is manifested by nasal congestion, a 
sore throat, and chronic rhinitis.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.97, 
Diagnostic Code 6513 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his increased rating 
claim for sinusitis.  In a letter dated in June 2002, the 
veteran and his representative were notified of what records 
VA would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claim.  In addition, by means of the discussions in the 
currently appealed rating decision, the statement of the 
case, and the supplemental statement of the case, they were 
notified of the cumulative evidence that already had been 
provided previously to VA, or obtained by VA on the veteran's 
behalf, the laws and regulations governing the veteran's 
claim, including the VCAA, the reasons for the determination 
made regarding the veteran's claim, and the requirement to 
submit medical evidence that comported with a higher 
evaluation for sinusitis.  For instance, in the supplemental 
statement of the case, they were informed of VA's duty to 
notify and duty to assist the veteran in obtaining 
information and evidence needed to support his claim, and 
they were provided with detailed reasons and bases for the 
adverse determination, explaining that the evidence then of 
record failed to show that the veteran's sinusitis had 
worsened such than an increased rating was warranted.  
Finally, the veteran and his representative were notified in 
a March 2003 letter from VA that his appeal had been 
certified to the Board and requested that any additional 
evidence in support of his claim be submitted to the Board.  
Thus, the Board observes that all of the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post service medical 
records, including VA outpatient treatment reports.  The 
veteran has stated in the course of this appeal that he does 
not have any additional medical records.  Finally, on a Form 
646 filed in December 2002, the veteran's representative 
notified VA that the veteran had no further argument to 
present in support of his claim.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the increased rating 
claim for sinusitis poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating for Sinusitis

Factual Background

In January 1998, the veteran submitted a new claim for an 
increased rating on his service-connected sinusitis, stating 
that this disability had worsened and that medical evidence 
could be obtained from the VA Medical Center.  The evidence 
submitted during the pendency of this appeal includes the 
veteran's post-service VA outpatient treatment records for 
the period of January 1997 to July 2002, an additional copy 
of the veteran's VA outpatient treatment records dated 
between 1955 and 1960, and lay statements.

A review of the veteran's VA outpatient treatment records for 
the period of January 1997 to July 2002 demonstrates that, on 
outpatient examination accomplished in May 1997 at the VA 
Medical Center in San Juan, Commonwealth of Puerto Rico 
(hereinafter, "VAMC San Juan"), the examiner noted that the 
veteran carried a diagnosis of chronic allergic rhinitis, but 
no pertinent examination results or assessment was provided.  
This diagnosis was noted again on follow-up VA outpatient 
examination for ischemic heart disease accomplished in 
September 1997, but no pertinent examination results or 
assessment was provided.  

On VA outpatient examination accomplished at VAMC San Juan in 
December 1997, the veteran reported that he felt "better 
than ever."  No further pertinent examination results or 
assessment was provided.  

On VA outpatient examination accomplished at VAMC San Juan in 
January 1998, the examiner noted that the veteran carried 
diagnoses of allergic rhinitis and recent laryngitis.  No 
pertinent examination results or assessment was provided.  

On VA outpatient examination accomplished at VAMC San Juan in 
March 1998, the veteran complained of anosmia (or loss or 
absence of the sense of smell) for the previous 2 years, 
nasal secretions (post-nasal drip), mild difficulty breathing 
through the nose, and that temperature changes affected him 
and caused him to have allergy symptoms that worsened 
occasionally and required medication.  The veteran's medical 
history included laryngeal and nasal polyps surgery in 1955, 
and the veteran stated that he had been treated with 
antihistaminic topical steroids and other over-the-counter 
medications.  Physical examination of the veteran revealed a 
normal nose and no septal deviation.  An indirect 
laryngoscopy revealed normal moving cords with no lesions 
seen.  Paranasal sinus x-rays were obtained and showed clear 
paranasal sinuses and no bone or soft tissue abnormality.  
The radiologist's impression was normal paranasal sinuses.  
The examiner's diagnoses were anosmia, as per the veteran, 
and a normal nose.

In March 1998, the veteran requested a copy of his military 
medical records dated between 1950 and 1955, which was 
provided by the RO in April 1998.  In November 1998, the RO 
also provided the veteran with a copy of his VA outpatient 
treatment records dated between 1955 and 1960.

Associated with the veteran's claims file in December 1998 
were copies of VA inpatient and outpatient treatment records 
dated between September and December 1955.  These records 
indicate generally that the veteran was treated during this 
period for a left vocal cord polyp and was diagnosed with 
sinusitis, maxillary, right, secondary to polyp, on or about 
September 1955, and was treated for a deviated nasal septum 
in December 1955.  

In February 1999, the veteran submitted to the RO copies of 
additional medical records dated between 1955 and 1960.  
These records indicate generally that the veteran was treated 
during this period for a variety of complaints, including 
chronic sinusitis, sore throat, chest colds, chronic 
tonsillitis, nasal stuffiness, and sneezing.  It is noted 
that there are VA date stamps from 1955, 1956, and 1960 
visible on some of these records.  

On an outpatient visit to the Primary Care Clinic (PCC) at 
VAMC San Juan accomplished in February 2002, the veteran 
stated that he felt good and no complaints were noted.  
Physical examination revealed that the veteran was 
ambulatory, in no apparent distress, and his head, eyes, 
ears, nose, and throat (HEENT) were normal with no jugular 
venous distention (JVD).  The assessment included rhinitis.  

On an emergency room admission at VAMC San Juan on March 14, 
2002, the veteran complained of nasal congestion that had 
lasted for more than 1 week and a sore throat.  The veteran 
was dispatched from the emergency room to the PCC without 
physical examination or further assessment.  Once at the PCC, 
the veteran's complaints of nasal congestion and a sore 
throat were noted again.  The veteran denied chest pain, 
dizziness, vertigo, blurred vision, or shortness of breath.  
No pertinent physical examination results or assessment was 
provided.  

On a follow-up outpatient visit to the PCC at VAMC San Juan 
accomplished in May 2002, the veteran stated that he felt 
good, although the examiner noted that one of the veteran's 
problems was rhinitis.  Physical examination revealed that 
the veteran was in no evident distress, and his HEENT showed 
a normal contour with no JVD.  The assessment included 
rhinitis.

In a statement received at the RO in June 2002, the veteran 
reported that all of the (medical) evidence in support of his 
claim was located at VAMC San Juan.

On VA outpatient examination accomplished at VAMC San Juan in 
July 2002, the veteran complained of post-nasal drip, 
anosmia, dysphonia (or altered voice production) during cold 
season, and nasal congestion.  The veteran stated that these 
subjective complaints some times interfered with breathing 
through his nose and that he had been treated with topical 
nasal steroids.  Physical examination revealed a nose with 
normal nasal mucosa, the septum was in the midline, no polyps 
were seen, and the pharynx was normal.  Paranasal sinus x-
rays were obtained and interpreted by the examiner as showing 
no active sinusitis.  The diagnoses were chronic rhinitis, 
anosmia, cause undetermined, and no active sinusitis as per 
the paranasal sinuses x-ray report.

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected sinusitis is 
more disabling than currently evaluated because his symptoms 
have worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2002); Payton v. Derwinski, 1 Vet.App. 282, 287 
(1991).  However, where entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, the United States Court of Appeals for Veterans' 
Claims has held that it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55, 58 (1994); see also Powell v. West, 13 Vet. 
App. 31, 35 (1999) (all relevant and adequate medical date of 
record that falls within the scope of the increased rating 
claim should be addressed).

The veteran's service-connected sinusitis is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2002) (sinusitis, maxillary, chronic).  
The general rating formula for sinusitis provides that a 10 
percent evaluation will be assigned where a veteran 
experiences one or two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment (lasting 
four to six weeks) or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge (or discharge containing, 
consisting of, or forming pus) or crusting.  The next higher 
evaluation of 30 percent disabling is available under this 
Diagnostic Code where the veteran's sinusitis is 
characterized by three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment (lasting four 
to six weeks) or more than six non-incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Finally, the highest 
evaluation of 50 percent disabling is available under 
Diagnostic Code 6513 where the veteran's sinusitis is 
manifested following radical surgery with chronic 
osteomyelitis or by near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode is defined as an episode of sinusitis 
that requires bed rest and treatment by a physician.  See 
38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence of record is against an 
increased rating on the veteran's service-connected 
sinusitis.  There is no objective medical evidence of record 
on this claim that the veteran's sinusitis has manifested 
itself in three or more incapacitating episodes per year 
requiring prolonged antibiotic treatment or that it has 
manifested itself as more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting, as would be required for an 
increased evaluation above 10 percent disabling under 
Diagnostic Code 6513.  Id.  Although the examiners who saw 
the veteran in March 1998 and in March and July 2002, noted 
the veteran's subjective complaints of anosmia, post-nasal 
drip, nasal congestion, a sore throat, and dysphonia, none of 
these examiners concluded that the veteran's previously 
diagnosed sinusitis had worsened.  It is noted that the 
veteran had no complaints when examined in February and May 
2002 and was diagnosed with rhinitis on both occasions.  The 
veteran also was diagnosed with chronic rhinitis in July 
2002.  Physical examination accomplished in February, May, 
and July 2002 revealed that the veteran's nose was normal, 
and the veteran's paranasal sinuses were normal on x-rays 
accomplished both in March 1998 and in July 2002.  The 
examiner who saw the veteran in July 2002 also specifically 
concluded, after reviewing the veteran's paranasal sinuses x-
rays, that no active sinusitis was present.  

Additionally, to the extent that the veteran relied on 
medical records dated between 1955 and 1960 as support for an 
increased rating on sinusitis, the Board finds that some of 
these records had been associated with the veteran's claims 
folder in 1955, 1956, and 1960.  The Board concludes that 
medical records date stamped by the RO in 1955, 1956, and 
1960 have been previously considered by the RO in evaluating 
the merits of the veteran's previously adjudicated claims and 
are not relevant to the veteran's increased rating claim for 
sinusitis.  However, to the extent that some of these records 
had not been associated with the veteran's claims folder 
prior to the veteran submitting them to the RO during the 
pendency of this appeal, and to the extent that these records 
would be considered additional evidence submitted in support 
of the veteran's claim, they do not show the present level of 
the veteran's disability from sinusitis.  Instead, as noted 
above, these records show inpatient and outpatient treatment 
between 1955 and 1960 for a variety of conditions, including 
sinusitis.  Because the medical records dated between 1955 
and 1960 and submitted by the veteran in support of his 
increased rating claim do not address the present level of 
the veteran's disability, they do not support an increased 
rating in excess of 10 percent for sinusitis.  See Francisco 
v. Brown, 7 Vet.App. 55, 58 (1994).

Finally, in reaching this decision, the Board has considered 
the issue of whether the veteran's service-connected 
sinusitis presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2002); 
Bagwell v. Brown, 9 Vet.App. 337, 338-339 (1996).  A review 
of the evidence in the veteran's claims folder does not 
indicate that the veteran's service-connected sinusitis was 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or otherwise to 
render impractical the application of the regular schedular 
standards.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met for the veteran's 
service-connected sinusitis.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not support an increased rating in excess 
of 10 percent for sinusitis.  Id.  

For the reasons and bases discussed above, the Board finds 
that the criteria have not been met for an increased rating 
on the veteran's sinusitis.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002).  The appeal is denied.


ORDER

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

